DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 21 June 2022.
Claims 14-22 are pending. Claims 14 and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (US 2016/0140619, published 19 May 2016, Soni) and further in view of Chasman et al. (US 2011/0225525, published 15 September 2011, hereafter Chasman) and further in view of Liu et al. (US 2014/0164385, published 12 June 2014, hereafter Liu) and further in view of Elliot et al. (US 9870205, patented 16 January 2018, hereafter Elliot).
As per independent claim 14, Soni discloses a display system comprising:
a processing device (Figure 9, item 900) operable to:
	upon receiving a first sentence inputted by a user, extract a first keyword from the first sentence (paragraphs 0010 and 0025)
	refer to a learned table and generate a first chart related to the first keyword from prescribed data (Figure 4C; paragraphs 0013 and 0028)
	display the first chart on a first screen (Figure 4C; paragraphs 0013 and 0028)
in learning of the table, the processing device is operable to:
	upon receiving a second sentence, extract a second keyword from the second sentence (Figures 4A-4B, paragraphs 0102-0104)
	update the table based on the second sentence, the second keyword, a second chart displayed based on the second sentence, and an evaluation of the second chart inputted by the user (paragraphs 0102-0104)
the table includes:
	a main table (Figure 3)
	and a column attribute table related to a plurality of column attributes, the column attribute table indicating that one of the columns of the data is one of the plurality of column attributes (Figure 3; paragraphs 0077-0079)
	in updating, the processing device incorporates the second keyword, a first column of the data used for an X-axis of the second chart, a second column of the data used for a Y-axis of the second chart (Figure 3; paragraphs 0077-0079)
Soni fails to specifically disclose:
receiving an evaluation of the first chart by the user in the first screen
updating the table based on the first sentence, the first chart, and the evaluation of the first chart
updating the table based on an evaluation of the second chart inputted by the user
a column attribute related to the probability that one of the columns of the data is one of the plurality of column attributes
updating a kind of the second chart and an evaluation of the second chart into the main table
However, Chasman, which is analogous to the claimed invention because it is directed toward a user customization of a data visualization, discloses:
receiving an evaluation of the first chart by the user in the first screen (paragraphs 0043-0044)
updating the table based on the first sentence, the first chart, and the evaluation of the first chart (paragraphs 0043-0044)
updating the table based on an evaluation of the second chart inputted by the user (paragraphs 0043-0044)
updating a kind of the second chart and an evaluation of the second chart into the main table (paragraphs 0047-0048 and 0053-0055: Here, a user adds elements to the canvas for creating the chart/visualization).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chasman with Soni, with a reasonable expectation of success, as it would have allowed a user to customize the data visualization/chart. This would have allowed the user greater flexibility in viewing data sets in a manner the user requires.
Additionally, Liu, which is analogous to the claimed invention because it is directed toward using probabilities to determine contents for display, discloses an attribute related to the probability that the data is to be used (Figure 6; paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Liu with Soni, with a reasonable expectation of success, as it would have identified relevant information for display. This would have allowed for the most likely contents to be loaded for display to an end user, thereby saving the user time in manually selecting/customizing contents for display.
Finally, Soni fails to specifically disclose each of the plurality of column attributes being one type selected from a group consisting of a data type, a character type, an integer type, a floating-point number type. However, Elliot discloses each of the plurality of column attributes being one type selected from a group consisting of a data type, a character type, an integer type, a floating-point number type (column 11, lines 26-49). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Elliot with Soni-Chasman-Liu, with a reasonable expectation of success, as it would have enabled a user to view the probability associated with data types. This would have allowed a user to easily identify the likelihood of a data type for use in the chart.
As per dependent claim 15, Soni, Chasman, Liu, and Elliot disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Soni discloses wherein the table includes an X-axis table (Figure 3) and the processing device updates the X-axis table (Figure 3; paragraphs 0077-0079). 
Soni fails to specifically disclose the X-axis indicates a probability that each column of the data is used for an X-axis when the second keyword is used. Liu, which is analogous to the claimed invention because it is directed toward using probabilities to determine contents for display, discloses an attribute related to the probability that the data is to be used (Figure 6; paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Liu with Soni, with a reasonable expectation of success, as it would have identified relevant information for display. This would have allowed for the most likely contents to be loaded for display to an end user, thereby saving the user time in manually selecting/customizing contents for display.
As per dependent claim 16, Soni, Chasman, Liu, and Elliot disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Soni discloses wherein the table includes an Y-axis table (Figure 3) and the processing device updates the Y-axis table (Figure 3; paragraphs 0077-0079). 
Soni fails to specifically disclose the Y-axis indicates a probability that each column of the data is used for Y-axis when the second keyword is used. Liu, which is analogous to the claimed invention because it is directed toward using probabilities to determine contents for display, discloses an attribute related to the probability that the data is to be used (Figure 6; paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Liu with Soni, with a reasonable expectation of success, as it would have identified relevant information for display. This would have allowed for the most likely contents to be loaded for display to an end user, thereby saving the user time in manually selecting/customizing contents for display.
As per dependent claim 17, Soni, Chasman, Liu, and Elliot disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Chasman discloses the table include a chart kind table related to a plurality of chart kinds (paragraphs 0043-0044) and the processing device updates the chart kind table (paragraphs 0043-0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chasman with Soni, with a reasonable expectation of success, as it would have allowed a user to customize the data visualization/chart. This would have allowed the user greater flexibility in viewing data sets in a manner the user requires.
Chasman fails to specifically disclose the chart kind table indicates a probability that a combination of a column attribute of a column used for an X-axis and a column attribute of a column used for a Y-axis is one of the plurality of chart kinds. However, Liu, which is analogous to the claimed invention because it is directed toward using probabilities to determine contents for display, discloses an attribute related to the probability that the data is to be used (Figure 6; paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Liu with Soni, with a reasonable expectation of success, as it would have identified relevant information for display. This would have allowed for the most likely contents to be loaded for display to an end user, thereby saving the user time in manually selecting/customizing contents for display.
As per dependent claim 18, Soni, Chasman, Liu, and Elliot disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Soni discloses wherein the processing device is operable to:
calculate each advisability of a plurality of charts based on the first keyword and the table (Figure 8; 0131-0134)
based on the calculated advisability, provide part of the plurality of charts as the first chart (Figure 8; 0131-0134)
With respect to claims 19-22, the applicant discloses the limitations substantially similar to those in claims 14-17, respectively. Claims 19-22 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Soni, Chasman, Liu, and Elliot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144